DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“at least one longitudinal groove” in claim 1 (separate and distinct from the extruded profile; also refer to 112(a) rejection below) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 newly recites “at least on of said cabinet walls”, which should have been “at least one of said cabinet walls” instead.
Claim 13 newly recites “…for fastening electronic components… and at least one electronic component fastened to said groove.”, which should have been “… for fastening the electronic components… and at least one of said electronic components fastened to said groove.” instead, since electronic components were already introduced in the preamble.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 newly recites “at least one longitudinal groove, for fastening electronic components, formed an inside of at least on of said cabinet walls, and at least one electronic component fastened to said groove.”. Based on the specification at [0034] “The extruded profile has longitudinal grooves 110, 210, 310, 410 for the fastening of an e-component 9…”. In order words, the longitudinal groove is part of the extruded profile, but the claim is worded in a way such that it appears extruded profile and longitudinal groove are two separate and distinct structure (see drawing objection above). Thus, the newly recited claim 13 appears to be new matter and fail to comply with the written description requirement. Since the original drawing and the specification clearly shows extruded profiles comprises at least one longitudinal groove, in order to examine this application for compact prosecution, examiner will assume the amended new limitation is that extruded profiles comprises at least one longitudinal groove. In order to overcome the new matter rejection, applicant should clearly recites that the at least one extruded profiles comprises at least one longitudinal groove.
Claims 14-21 depends on claim 13.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites combination where cabinet body, cabinet frame, cabinet walls, and rear wall can all exist at the same time in the electronic cabinet. It’s not clear whether all the individual combination are distinct, or actually have overlapping parts? Based on Fig. 13, it appears 2c comprises 2b and 2a, and 2b comprises 2a, thus, based on drawing, it appears the combination have overlapping parts, but this is not clear from the current claim language. Furthermore, assuming there are distinct parts 2a, 2b, 2c, and a rear wall without overlapping, it’s not clear how individual 2a, 2b, 2c, and rear wall can form the electronic cabinet recited in the preamble. Thus, the claim is indefinite. In order to examine this application, examiner will assume there can be overlapping parts in order to form the electronic cabinet recited in the preamble.

	Claim 19 recites “at least two different extruded profile”, “precisely one extruded profile”, “precisely two different extruded profiles”. Are these extruded profiles the same or different as the extruded profiles recited in claim 13? Thus, claim 19 is indefinite. In order to examine this application, examiner will assume the at least one extruded profile comprises: at least two different extruded profiles, precisely one extruded profile, or from precisely two different extruded profiles.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zengerle (US 6,213,327) in view of Fathi (US 4,656,559) and Boyce (US 9,641,659).
	Regarding claim 13 as best understood, Zengerle teaches an electronics cabinet (Figs. 1-5) for an installation of electronic components (abstract: a container for a rail vehicle for the installation of electric and electronic equipment), the electronics cabinet comprising: a plurality of cabinet walls (2, 3, 4, 5, 21 and/or 22, Figs. 1-5) formed as supporting parts (2, 3, 4, 5, 21 and/or 22 serves as supporting parts), wherein at least one of said supporting parts is substantially formed of at least one extruded profile (extrude profiles shown in Fig. 5); one of said cabinet walls is a door wall (same as lid 22; abstract and col. 2, lns. 41-59) and one of said cabinet walls is a rear wall (same as rear panel 21; abstract and col. 2, lns. 41-59) of the electronics cabinet; and said cabinet walls are each an extruded profile (extrude profiles shown in Fig. 5); and at least one longitudinal groove (same as 14, 15 in Fig. 5) formed on an inside of at least one of said cabinet walls (inside/top as shown in Fig. 5).
Zengerle does not teach the at least one longitudinal groove, for fastening the electronic components, formed on an inside of at least one of said cabinet walls, and the at least one electronic components fastened to said groove.  However, Fathi teaches at least one longitudinal groove (32, Fig. 2), for fastening electronic components (38, Fig. 2), formed on an inside of at least one of cabinet walls (see inside of the walls of 10 in Fig. 2), and the at least one electronic components fastened to the groove (38 fastened to groove 32 by 34/36 as shown in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one longitudinal groove, for fastening the electronic components, formed on an inside of at least one of said cabinet walls, and the at least one electronic components fastened to said groove in Zengerle, as taught by Fathi, in order to secure the electronic components and prevent from moving using the extruded profile/longitudinal groove.
Zengerle already teaches extruded profiles on some of the cabinet walls, but Zengerle does not explicitly teaches wherein each of said door wall and said rear wall is substantially made up of at least one extruded profile; and said door wall is an extruded profile. However, Boyce teaches a door wall and/or cabinet wall (14, Figs. 24A~ 24D) is substantially made up of at least one extruded profile (col. 5, ln. 65~col. 6, ln. 4: “The housing 12 and door 14 may be of extruded and then machined metal to provide a rugged chassis and enclosure…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also have each of said door wall and said rear wall is substantially made up of at least one extruded profile; and said door wall is an extruded profile or an individual extruded profiles in Zengerle in view of Fathi, as taught by Boyce, in order to strengthen the structure of the electronics cabinet. 
	Regarding claim 14, Zengerle in view of Fathi and Boyce teaches the electronics cabinet according to claim 13, and Zengerle further teaches configured for an installation of the electronic components of a vehicle (see abstract: a container for a rail vehicle for the installation of electric and electronic equipment).
	Regarding claim 15, Zengerle in view of Fathi and Boyce teaches the electronics cabinet according to claim 13, and Zengerle further teaches at least one of said cabinet walls (2, 3, 4 and/or 5) are configured in a form of a cabinet body, a cabinet frame, or a cabinet housing (2, 3, 4 and/or 5 can be configured to form cabinet body, cabinet frame or cabinet housing), and wherein said cabinet body, said cabinet frame, or said cabinet housing is substantially made up of at least one extruded profile (as shown in Figs. 1-5).
	Regarding claim 16 as best understood, Zengerle in view of Fathi and Boyce teaches the electronics cabinet according to claim 15, and Zengerle further teaches wherein: said cabinet body is made up of at least one of said supporting part; said cabinet frame is made up of a maximum of three of said supporting parts; said cabinet housing is made up of at least four of said supporting parts; one of said cabinet walls comprises precisely one supporting part, and said supporting part is made up of at least one extruded profile; and/or said rear wall comprises precisely one supporting part, and said supporting part is made up of at least one extruded profile (at least one extruded profile in the cabinet walls as shown in Figs. 1-5).
	Regarding claim 17, Zengerle in view of Fathi and Boyce teaches the electronics cabinet according to claim 13, and Zengerle further teaches wherein: at least one supporting part is configured as a cabinet body, a maximum of three supporting parts are configured as a cabinet frame, or a maximum of four, precisely four or at least four supporting parts are configured as a cabinet housing (as shown in Fig. 1); one of said cabinet walls comprises precisely one supporting part, and said supporting part is made up of at least one extruded profile (as shown in Figs. 1-5); and said rear wall comprises precisely one supporting part, and said supporting part is made up of at least one extruded profile (at least one extruded profile in the cabinet walls as shown in Figs. 1-5).
	Regarding claim 18, Zengerle in view of Fathi and Boyce teaches the electronics cabinet according to claim 17, and Zengerle further teaches wherein: at a point in time prior to an assembly operation of the electronics cabinet (see notes below regarding product-by-process claim), said cabinet body, said cabinet frame, or said cabinet housing is or are formed in one piece or integrally; said supporting part is formed in one piece or integrally; at a point in time prior to an assembly operation of the electronics cabinet, supporting parts are connected in one piece to one another or formed integrally; said cabinet walls are formed in one piece or integrally; at a point in time prior to an assembly operation of the electronics cabinet, cabinet walls are connected in one piece to one another or formed integrally (as shown in Figs. 1, 4, 5).
	Note that this limitation (i.e. at a point in time prior to an assembly operation… formed in…) is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 19 as best understood, Zengerle in view of Fathi and Boyce teaches the electronics cabinet according to claim 17, and Zengerle further teaches wherein at least one of the following is true: all of said cabinet walls of the electronics cabinet are at least two different extruded profiles (see Figs. 1, 4, 5; also note that all cabinet walls, i.e. door wall, rear wall, can have extruded profiles was established in above claim 13 by Boyce); and/or all of said cabinet walls of the cabinet body, of said cabinet frame, or of said cabinet housing are precisely one extruded profile, or from precisely two different extruded profiles.
	Regarding claim 20, Zengerle in view of Fathi and Boyce teaches the electronics cabinet according to claim 13, and Zengerle further teaches the electronics cabinet according to claim 13, wherein: said extruded profile is a light metal (extruded aluminum sections); said extruded profile is a solid profile (as shown in Figs. 1-5); said cabinet walls have internal and/or external structuring (as shown in Figs. 1-5); and/or the electronics cabinet houses at least one of the electronic components (abstract: a container for a rail vehicle for the installation of electric and electronic equipment).
	Regarding claim 21, Zengerle in view of Fathi and Boyce teaches the electronics cabinet according to claim 20, and Zengerle further teaches wherein said light metal is aluminum (extruded aluminum sections).

Response to Arguments
Applicant's arguments with respect to claims 13-21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841